         Case 7:20-cv-01959-KMK Document 258 Filed 06/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                        v.                                       18-CR-625 (KMK)

 JAMES SPINA,

                               Defendant.

 ALLSTATE INSURANCE COMPANY, et
 al.,
                                                                20-CV-1959 (KMK)
                               Plaintiffs,
                                                                        Order
                        v.

 JAMES A. SPINA II, D.C., et al.,

                               Defendants.

KENNETH M. KARAS, United States District Judge:

       On April 13, 2021, the Court imposed sentence on James Spina (“Spina”) in United

States v. Spina. (See Dkt. (minute entry for Apr. 13, 2021), 18-CR-625 Dkt.) Spina’s sentence

included a Consent Preliminary Order of Forfeiture/Money Judgment and an Order of

Restitution. (See Dkt. Nos. 99, 100, 18-CR-625 Dkt.) These Orders directed a money judgment

of $9,105,741.61 and restitution of $9,760,555.20. (Id.) At sentencing, Spina’s counsel argued

that Spina’s interest in the funds held in two retirement accounts (the “Retirement Accounts”)

should go to restitution and not forfeiture, and that Maelien Spina’s interest in the Retirement

Accounts should not be forfeited. (Sentencing Tr. 79; see also Dkt. No. 74.) The Government

responded that this dispute was “premature,” because Spina consented only to an “order of a

money judgment as opposed to any specific assets.” (Sentencing Tr. 81.) The Court agreed,

finding that the dispute would not be ripe until the Government moved to forfeit funds held in

the Retirement Accounts. (Id. at 83–85.)
        Case 7:20-cv-01959-KMK Document 258 Filed 06/11/21 Page 2 of 2




       On June 9, 2021, Plaintiffs in Allstate v. Spina filed a letter which stated in part that “one

of the issues preventing the completion of settlement with [Spina] is an outstanding

determination . . . as to the allocation of” the funds held in the Retirement Accounts between

forfeiture and restitution. (Dkt. No. 257, 20-CV-1959 Dkt.)

       Accordingly, the Government is ordered to file a letter by June 21, 2021 providing an

update as to its plans regarding forfeiture of the funds held in the Retirement Accounts. The

Government should file its letter in both Actions captioned here.

SO ORDERED.

Dated: June 11, 2021
       White Plains, New York



                                                                  KENNETH M. KARAS
                                                                 United States District Judge




                                                 2
